Per Curiam :
Charges , had been made against the respondent for appropriating money of his clients and an order entered in the June term, 1902, suspending the respondent for two years. (See 73 App. Div. 626.) The respondent is again before the court upon three charges for misappropriating money received by him for his clients which have been referred to a referee, and in which the referee has reported sustaining the charges and stating that the respondent has been guilty of professional misconduct. There is no substantial denial of the charges by the respondent, his only excuse being that he has been sick and poor and that his difficulties have arisen because of his physical condition. The respondent appeals for leniency because of the fact that after he had been called to account for the moneys that he had misappropriated his friends' contributed a sum of money which has been applied to repay the clients of the respondent whose money had been appropriated.- It is quite impossible to overlook this second breach of his professional obligations, and however much sympathy there may be for the respondent because of his condition the.interests of the public and of the profession require that he should be nb longer a member of the bar. The application is, therefore, granted and the respondent disbarred. Pi esent —Ingraham, P. J., McLaughlin, Clarke, Scott, and Dowling, JJ. Respondent disbarred. Settle order on notice.